Citation Nr: 1536015	
Decision Date: 08/24/15    Archive Date: 08/31/15

DOCKET NO.  10-47 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for atypical ear pain, chronic, with associated headaches and tinnitus.  

2. Entitlement to service connection for a right inguinal hernia, status post repair.  

3. Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1977 to July 1980, from July 1988 to July 1991, and from April 2006 to September 2008.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the RO in Jackson, Mississippi.  


FINDINGS OF FACT

1. The Veteran's service-connected atypical ear pain, chronic, with associated headaches and tinnitus, is assigned a 10 percent rating, which is the maximum schedular rating under the applicable rating criteria for tinnitus, and the medical evidence does not show any current headache complaints are related to the service-connected condition. 

2. The Veteran does not have a current right inguinal hernia, status post repair disability. 

3. The Veteran does not have current bilateral hearing loss for VA purposes.


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 10 percent for atypical ear pain, chronic, with associated headaches and tinnitus, is not warranted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.87, Diagnostic Code 6260 (2014).

2. The criteria for service connection for a right inguinal hernia, status post repair, are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014). 

3. The criteria for service connection for bilateral hearing loss has not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated in November 2008.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained.  Also, the Veteran was provided a VA examination of his claimed bilateral hearing loss in September 1980 and October 1991.  He was also provided with examination of his tinnitus, right inguinal hernia and bilateral hearing loss in April 2009 and was provide another VA examination of his claimed bilateral hearing loss in September 2010.  These examinations and their associated reports were adequate because, along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination reports were based on examination of the Veteran by the examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


II. Increased Rating

Disability ratings are determined by applying VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran was originally granted service connection in September 1980 for atypical right ear pain, chronic, with associated headaches and tinnitus, pursuant to Diagnostic Code 6299-6260.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2014).  Diagnostic Code 6260 applies to tinnitus.  The rating decision currently on appeal notes the Veteran is rated pursuant to Diagnostic Code 6260.  The Veteran is seeking a higher evaluation. 

In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005) the U.S. Court of Appeals for Veterans Claims (CAVC) held that the pre-1999 and pre-June 13, 2003 versions of Diagnostic Code 6260 required the assignment of dual ratings for bilateral tinnitus.  VA appealed this decision to the U.S. Court of Appeals for the Federal Circuit (Federal Circuit).  The Federal Circuit concluded that the CAVC erred in not deferring to VA's interpretation of its own regulations, including 38 C.F.R. § 4.87, Diagnostic Code 6260, and deferred to VA's interpretation of that regulation as limiting a Veteran to a single disability rating for tinnitus, regardless whether the tinnitus is unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

The Veteran's service-connected tinnitus has been assigned the maximum schedular rating available for tinnitus, a 10 percent rating.  Diagnostic Code 6260.  There is no legal basis upon which to award a schedular evaluation in excess of 10 percent for the Veteran's tinnitus.

The service-connected right ear condition also includes manifestations of headaches, so a separate rating could be assigned if warranted, since the symptoms of tinnitus are distinct from the symptoms of headaches.  Diagnostic Code 8100 is the only code applicable to headaches, and that evaluates migraine headaches.  A 10 percent rating is warranted for characteristic prostrating attacks averaging one in two months over the last several months.  In 2005, he reported occasional, brief headaches.  In 2009, he began to complain of throbbing headaches located on the top of the head.  The VA examiner in September 2010 noted the current headache complaints were located in a completely different anatomic area than the right ear, and than the Veteran complained of when he initially was granted service connection, so it would be speculation that these current complaints are related to the right ear.   With no medical opinion linking the current headache complaints to the service-connected condition, and with outpatient records clearly documenting headaches not on the right side of the head or in any way associated with right ear pain, a separate rating is not warranted.

The Board has considered whether an extraschedular evaluation is warranted for the issues on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service connected disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating for his tinnitus.  His contentions have been limited to those discussed above, i.e., that he deserves a higher rating for his tinnitus.  As was explained in the merits decision above in denying higher ratings, the criteria for higher schedular ratings were considered, but the ratings assigned were upheld because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014).

III. Service Connection

The Veteran claims entitlement to service connection for a right inguinal hernia, status post repair, and bilateral hearing loss.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Regulations provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, generally, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet. App. 341, 346 (1999). 

In addition, certain chronic diseases, such as organic diseases of the nervous system to include sensorineural hearing loss, may be presumed to have been incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

However, presumptive service connection may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303(b).  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a), such as organic diseases of the nervous system to include sensorineural hearing loss.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence. In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308 -09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).

In determining whether service connection is warranted for a disability, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant. 

Right Inguinal Hernia, Status Post Repair

Service treatment records from the Veteran's second period of service note he had an old hernia repair incision and had tearing type pain.  See November 1990 service treatment record.  The Veteran further complained of groin, inguinal area, and right lower quadrant pain. 

VA treatment records beginning in December 2005 note the Veteran complained of right side abdominal pain, noting the Veteran thought it may be related to a hernia.  The report notes the Veteran had chronic abdomen pain, "recurrent hernia?"  A January 2006 VA treatment record notes the Veteran complained of prior right lower abdominal pain, reporting the pain had been worsening over the last two years.  The report further notes an exam revealed no hernia palpable or defect; no evidence of a hernia.  

The Veteran was afforded a VA examination in April 2009.  The Veteran reported he had a right inguinal hernia repair and an appendectomy done in 1981.  He reported he still had some very intermittent pain in this area, noting "the hernia has not occurred to the best of his knowledge."  He also reported the pain occurred maybe every six months and may last for several months then resolves without any precipitating or aggravating factors.  On examination, the examiner found the abdomen was soft and bowel sounds all quadrants.  No organomegaly or pulsatile masses.  No rebound, no guarding, no umbilical hernia.  There was no pain to palpation.  There was a 10 cm by 0.2 cm well-healed scar that was slightly hyperpigmented in the right lower quadrant.  There was no adherence to underlying tissue and no pain to palpation.  There was no tissue loss or ulceration noted and no evidence of keloid formation.  There was no loss of function of motion or any neurological complaints in regard to the scar.  The examiner opined status post right inguinal hernia repair without evidence of recurrence or current objective findings.  

The Board acknowledges the Veteran's assertion that he currently has inguinal region pain.  While the Veteran is competent to describe symptoms such as pain, the VA does not grant service connection for symptoms alone without an identified basis for those symptoms.  There must be a current disability, not just symptoms.  See e.g., Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  Accordingly, service connection cannot be granted for pain.  Additionally, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), providing a diagnosis of current right inguinal hernia, status post repair, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

The presence of a disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, Congress has specifically limited entitlement to service-connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  Hence, where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Furthermore, it appears that the hernia surgery was done during a time the Veteran was not on active duty.  He has made no allegations as to how any residuals from that surgery were aggravated by his military service, nor do the service treatment records support such a theory.

Bilateral Hearing Loss

Service treatment records note the Veteran complained of ear trouble throughout service, beginning during his first period of service.  

The Veteran was afforded a VA audiological examination of his bilateral hearing loss in September 1980.  The relevant results are summarized in the chart below, with pure tone threshold recorded in decibels.



HERTZ




500
1000
2000
4000
RIGHT
10
0
0
10
LEFT
20
10
5
5

Speech recognition score was 88 percent in the right ear and 92 in the left ear.  The examiner found mild sensorineural loss in low frequencies in the left ear, hearing within normal range.    

The Veteran was afforded another VA audiological examination of his bilateral hearing loss in October 1991.  The relevant results are summarized in the chart below, with pure tone threshold recorded in decibels.





HERTZ




500
1000
2000
3000
4000
Right
10
10
0
10
15
LEFT
5
10
5
5
10

Speech recognition score was 98 percent in the right ear and 94 in the left ear.  The examiner found hearing sensitivity within normal limits bilaterally.  

The Veteran was afforded another VA audiological examination in April 2009.  The relevant results are summarized in the chart below, with pure tone threshold recorded in decibels.



HERTZ




500
1000
2000
3000
4000
Right
10
10
15
20
35
LEFT
20
20
15
15
5

Speech recognition score was 94 percent in the right ear and 98 in the left ear.  The examiner found both ears had hearing within normal limits through 3000 Hz.  Mild conductive hearing loss at 4000 Hz in the right ear and hearing within normal limits at 4000 Hz in the left ear.  

The Veteran was afforded another VA audiological examination in September 2010.  The relevant results are summarized in the chart below, with pure tone threshold recorded in decibels.



HERTZ




500
1000
2000
3000
4000
Right
10
10
10
15
25
LEFT
10
10
10
10
0

Speech recognition score was 94 percent in the right ear and 94 in the left ear.  The Board finds the evidence in the record shows the Veteran has not had bilateral hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  

The Veteran asserts that he has a current bilateral hearing loss disability, and the Board acknowledges that he is competent to describe his general perception of hearing.  However he is not competent to opine as to the specific audiometric values for his hearing or the speech recognition scores.  Accordingly, his assertion as to a current hearing loss disability for VA purposes is not competent evidence. 

While the Board acknowledges that the September 1980 VA audiological examination found the Veteran had bilateral hearing loss for VA purposes, there is no evidence he has a current bilateral hearing loss disability for VA purposes since he filed his claim in October 2008.  The evidence does not reflect he has a current hearing loss disability for VA purposes.  While the presence of a disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative, McClain v. Nicholson, 21 Vet. App. 319 (2007), Congress has specifically limited entitlement to service-connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  The definition of disability comports with the everyday understanding, which is defined as an "inability to pursue an occupation because of physical or mental impairment."  Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).

As the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).





	(CONTINUED ON NEXT PAGE)


ORDER

A rating in excess of 10 percent for atypical ear pain, chronic, with associated headaches and tinnitus, is denied.

Service connection for right inguinal hernia, status post repair, is denied. 

Service connection for bilateral hearing loss is denied.  




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


